UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7502 Dreyfus International Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2010 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for the remaining series as appropriate. Dreyfus Brazil Equity Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Brazil Equity Fund November 30, 2010 (Unaudited) Common Stocks60.6% Shares Value ($) Brazil AES Tiete 82,300 1,013,750 Aliansce Shopping Centers 71,510 583,891 Banco Bradesco, ADR 69,540 1,394,972 Banco do Brasil 36,457 699,542 BR Malls Participacoes 22,164 218,460 Brasil Telecom, ADR 66,200 a 1,359,748 BRF-Brasil Foods 34,700 516,068 Cia Paranaense de Energia, ADR 58,900 1,474,856 EDP - Energias do Brasil 20,982 447,884 Gerdau, ADR 13,000 151,060 Light 65,000 833,256 Localiza Rent a Car 55,248 907,374 Marfrig Alimentos 76,351 581,115 Natura Cosmeticos 38,671 1,039,286 Petroleo Brasileiro, ADR 56,130 1,643,486 Positivo Informatica 49,000 314,645 Telecomunicacoes de Sao Paulo, ADR 31,800 756,840 Tim Participacoes, ADR 48,300 1,553,328 Tractebel Energia 72,100 1,138,731 Ultrapar Participacoes, ADR 35,890 2,123,253 Vale, ADR 76,600 2,174,674 Vivo Participacoes, ADR 10,200 294,474 Total Common Stocks (cost $19,465,876) Preferred Stocks32.5% Shares Value ($) Brazil Banco Bradesco 56 1,096 Banco do Estado do Rio Grande do Sul 82,834 941,581 Bradespar 41,700 1,031,191 Brasil Telecom 17,784 a 124,569 Cia de Gas de Sao Paulo, Cl. A 26,500 588,855 Confab Industrial 278,076 990,928 Gerdau 2,800 31,844 Itausa - Investimentos Itau 375,577 2,838,842 Lojas Americanas 106,700 1,011,242 Metalurgica Gerdau 30,400 412,224 Petroleo Brasileiro 100,451 1,440,622 Sao Paulo Alpargatas 56,300 323,431 Suzano Papel e Celulose 86,225 754,330 Telecomunicacoes de Sao Paulo 3,812 89,175 Tim Participacoes 13,800 44,508 Usinas Siderurgicas de Minas Gerais, Cl. A 68,080 742,503 Vale, Cl. A 800 22,396 Vivo Participacoes 200 5,753 Total Preferred Stocks (cost $10,765,991) Other Investment6.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,176,000) 2,176,000 b Total Investments (cost $32,407,867) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2010, the aggregate cost of investment securities for income tax purposes was $32,407,867. Net unrealized appreciation on investments was $2,383,916 of which $3,705,544 related to appreciated investment securities and $1,321,628 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Materials 21.1 Financial 20.0 Utilities 15.7 Telecommunication Services 12.1 Consumer Discretionary 9.4 Money Market Investment 6.2 Consumer Staples 5.1 Energy 8.8 Manufacturing-Diversified .9  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 32,615,783 - - Mutual Funds 2,176,000 - - + See Statement of Investments for country and industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund invests primarily in equity investments in Brazilian issuers. Concentration of the investments of the fund in issuers located in a particular country or region will subject the fund, to a greater extent than if investments were less concentrated, to the risks of adverse securities markets, exchange rates, currency restrictions and social, political, regulatory or economic events which may occur in a given country or region. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment
